



Exhibit 10.09
currentchegglogoa09.jpg [currentchegglogoa09.jpg]
January 9, 2013


Jenny Brandemuehl
2709 Fairbrook Drive
Mountain View, CA 94040


Dear Jenny,


On behalf of Chegg (the “Company”), I am very excited to offer you the position
of Vice President, Human Resources. Speaking for myself, as well as the
Company’s Board of Directors (the “Board”), and the other members of the
Company’s management team, we are all very impressed with you and what you will
bring to the Company. We believe that with your background, you will make
significant contributions to the success of the Company.


The terms of your new position with the Company are as set forth below:


1.
Position.



You will become the Vice President, Human Resources of the Company, working out
of the Company’s offices in Santa Clara, California. As the Company’s Vice
President, Human Resources, you will perform the duties and responsibilities
customary for such position and such other related duties as are assigned to you
by the Company’s Chief Financial Officer. You will report to the Company’s Chief
Financial Officer, Andy Brown. While employed by the Company, except with the
written approval of the Board, you will not actively engage in any other
employment, occupation or consulting activity.


Start Date. You will commence this new position with the Company on no later
than January 22, 2013.


2.
Compensation.



Base Salary. You will be paid a monthly salary of $25,000.00 minus applicable
withholdings, which is equivalent to $300,000 on an annualized basis. Your
salary will be payable pursuant to the Company’s regular payroll policy (or in
the same manner as other officers of the Company).


3.
Stock Options.



In connection with the commencement of your services, the Company will recommend
that the Board grant you an option to purchase 225,000 shares of Common Stock,
with an exercise price equal to the fair market value of the Common Stock of the
Company on the date of the grant (the “Option”). The Option will vest and become
exercisable, contingent on your continued employment with the Company on each
respective vesting date, over a period of 4 years as follows: one year after the
date on which you commence employment with the Company (the “Start Date”), 25%
of the shares subject to the Option will vest; thereafter, the remaining shares
will vest on a monthly schedule of 1/36 of the total number of remaining
unvested shares subject to the Option upon the completion of each month of your
continued employment with the Company. The Option will be an incentive stock
option to the maximum extent allowed by the tax code and will be subject to the
terms of the Company’s Stock Option Plan and the Stock Option Agreement between
you and the Company, which you will be required to execute as a condition of the
grant.


4.
Benefits.



Insurance Benefits. The Company will provide you with the standard medical and
dental insurance benefits available to other employees of the Company.


5.
At-Will Employment.



Your employment with the Company shall be for no specified period or term and
may be terminated by you or by the Company at any time for any or no reason,
with or without cause, as long as written notice is provided. The Company
requests that you provide thirty (30) days written notice of your intention to
resign. The “at-will” nature of your employment may only be changed by an
express written agreement that is signed by you and by an authorized officer of
the Company.




Chegg®, Inc. www.chegg.com
3990 Freedom Circle Santa Clara, CA 95054
CONFIDENTIAL INFORMATION
408.855.5700




--------------------------------------------------------------------------------





6.
Confidential Information and Invention Assignment Agreement.



As an employee of the Company, you will have access to certain Company
confidential information and you may during the course of your employment
develop certain information or inventions, which will be the property of the
Company. To protect the interests of the Company you will need to sign the
Company’s standard “Employee Confidentiality Agreement” as a condition of your
employment, a copy of which is enclosed.


7.
Section 409A.



To the extent (a) any payments or benefits to which you become entitled under
this agreement, or under any agreement or plan referenced herein, in connection
with your termination of employment with the Company constitute deferred
compensation subject to Section 409A of the tax code and (b) you are deemed at
the time of such termination of employment to be a “specified employee” under
Section 409A of the tax code, then such payments shall not be made or commence
until the earliest of (i) the expiration of the six (6)-month period measured
from the date of your “separation from service” (as such term is at the time
defined in Treasury Regulations under Section 409A of the Code) from the
Company; or (ii) the date of your death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to you, including (without limitation)
the additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the tax code in the absence of such deferral.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Paragraph shall be paid to you in one lump
sum (without interest). Any termination of your employment is intended to
constitute a “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1. It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Section 409A (and any state law of similar effect) provided
under Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”).
8.
No Inconsistent Obligations.



By accepting this offer of employment, you represent and warrant to the Company
that you are under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with your obligations set forth in this letter.
You also represent and warrant that you will not use or disclose, in connection
with your employment by the Company, any trade secrets or other proprietary
information or intellectual property in which you or any other person has any
right, title or interest, and that your employment by the Company will not
infringe upon or violate the rights of any other person or entity.
You represent and warrant to the Company that you have returned all property and
confidential information relating to any prior employers.


We are all delighted to be able to extend this offer and look forward to working
with you. To indicate your acceptance of the Company’s offer, please sign and
date this letter in the space provided below, and also sign the enclosed
Employee Confidentiality Agreement, and return both to me. A duplicate original
is enclosed for your records. This letter agreement, together with the Employee
Confidentiality Agreement and any stock option and purchase agreements, sets
forth our entire agreement and understanding regarding the terms of your
employment with Company and supersedes any prior representations or agreements,
whether written or oral (including that certain offer letter also dated as of
the date hereof). This letter agreement may not be modified or amended except by
a written agreement, signed by an authorized officer of the Company and by you.
This offer, if not accepted, will expire at close of business on January 16,
2013.


This offer is contingent on the successful completion of a background check and
final reference checking and the approval of the Board.


Sincerely,


CHEGG, INC.


/S/ ANDREW BROWN


Andy Brown
Chief Financial Officer


Enc.    General Release Agreement
Employee Confidentiality Agreement


Agreed and Accepted January 10th, 2013


/S/ JENNY BRANDEMUEHL
Name


Chegg®, Inc. www.chegg.com
3990 Freedom Circle Santa Clara, CA 95054
CONFIDENTIAL INFORMATION
408.855.5700


